 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case No. ED CV 18-1110 AB (MRW)
13   TIMOTHY C. DURETTE,
14                     Petitioner,
                                               ORDER ACCEPTING FINDINGS
15                v.                           AND RECOMMENDATIONS OF
                                               UNITED STATES MAGISTRATE
16   STATE OF CALIFORNIA,                      JUDGE
17                     Respondent.
18
19         Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the records
20   on file, and the Report and Recommendation of the United States Magistrate
21   Judge. Further, the Court engaged in a de novo review of those portions of the
22   Report to which Petitioner objected. The Court accepts the findings and
23   recommendation of the Magistrate Judge to: (a) deny leave to amend the
24   petition; and (b) grant the Attorney General’s dismissal motion.
25
26
     DATE: 3/4/2019                  ___________________________________
27                                         HON. ANDRÉ BIROTTE, JR.
28                                         UNITED STATES DISTRICT JUDGE
